Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-18-00395-CR

                                       Marco ARAMBULA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR9973
                           Honorable Lorina I. Rummel, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: November 14, 2018

AFFIRMED AS MODIFIED

           The sole issue presented in this appeal is whether the trial court’s judgment should be

modified to delete the imposition of a $1,000 fine because the trial court did not impose the fine

in orally pronouncing sentence. The State concedes error and prays that the judgment be modified

to remove the fine and affirmed in all other respects.

                                           BACKGROUND

           Appellant Marco Arambula was charged with aggravated robbery. Pursuant to a plea

bargain agreement, he pled no contest to the offense on November 17, 2017. The trial court
                                                                                     04-18-00395-CR


deferred adjudicating his guilt and placed him on five years’ community supervision. The trial

court also imposed a $1,000 fine.

       On February 8, 2018, the State filed a motion to enter adjudication of guilt and revoke

community supervision alleging, in pertinent part, that Arambula had violated a condition of his

community supervision by failing to report to his probation officer for the months of December

2017 and January 2018. At the hearing on the State’s motion, Arambula pled true to violating this

condition of his probation. The trial court found the violation was true, adjudicated Arambula

guilty, and orally pronounced Arambula’s sentence as five years’ imprisonment. The trial court

subsequently signed a written judgment that adjudicated Arambula’s guilt and sentenced him to

five years’ imprisonment and a $1,000 fine. Arambula appeals.

                                           DISCUSSION

       The Texas Court of Criminal Appeals resolved the sole issue presented in this appeal in

Taylor v. State, 131 S.W.3d 497 (Tex. Crim. App. 2004). In Taylor, the order deferring Ronald

Taylor’s adjudication “contained a fine of $300, which the judge orally pronounced at that time.”
131 S.W.3d at 498. “Later, when Taylor’s guilt was adjudicated, the judge did not orally

pronounce a fine but included the $300 fine within the written judgment.” Id. Although the court

noted “this action would be permissible in a case involving regular probation,” the court concluded

“the fine must be deleted in this case because of the unique circumstances of deferred

adjudication.” The court explained:

       [W]hen an accused receives deferred adjudication, no sentence is imposed. Then,
       when guilt is adjudicated, the order adjudicating guilt sets aside the order deferring
       adjudication, including the previously imposed fine. This is in stark contrast to
       regular probation, where the sentence is imposed but suspended when probation is
       granted.

Id. at 502. Applying the law to the facts in Taylor, the court reasoned:



                                                -2-
                                                                                    04-18-00395-CR


       [T]he order granting Taylor deferred adjudication was set aside. Taylor was not
       sentenced until his guilt was adjudicated. At that time, the judge did not orally
       pronounce a fine, but included a fine within the written judgment. When there is a
       conflict between the two, the oral pronouncement controls. Since the judge did not
       orally assess a fine as part of Taylor’s sentence when guilt was adjudicated, the
       Court of Appeals was correct to delete the fine from the judgment.

Id. Because the trial court in the instant case did not orally pronounce a fine after revoking

Arambula’s deferred adjudication community supervision and adjudicating his guilt, but included

a fine within the written judgment, we sustain Arambula’s issue. See id.; see also Kaska v. State,

No. 04-15-00742-CR, 2016 WL 4444417, at *3 (Tex. App.—San Antonio Aug. 24, 2016, no pet.)

(mem. op., not designated for publication) (citing Taylor as precedent for modifying trial court

judgment to delete fine).

                                          CONCLUSION

       Based on the precedent established in Taylor, we modify the trial court’s judgment to delete

the imposition of the $1,000 fine and affirm the judgment as modified.

                                                 Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                               -3-